Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to an antibody/drug conjugate comprising an anti-CD98 antibody, wherein said anti-CD98 antibody comprises a heavy chain CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 79, a heavy chain CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 104, a heavy chain CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 97, a light chain CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 83, a light chain CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 45, and a light chain CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 102. Antibody/drug conjugates comprising an anti-CD98 antibody were known in the art at the effective filing date of the invention. For example, at [0072], Yasutomo et al. (US 2013/0052197, publication date: 02/28/2013) teach an antibody/drug conjugate that comprises an anti-CD98 antibody and a toxic molecule; however the prior art does not teach or suggest an anti-CD98 antibody that comprises a heavy chain CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 79, a heavy chain CDR2 comprising the amino acid sequence set forth in SEQ ID NO: 104, a heavy chain CDR3 comprising the amino acid sequence set forth in SEQ ID NO: 97, a light chain CDR1 comprising the amino acid sequence set forth in SEQ ID NO: 83, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221. The examiner can normally be reached M-F 9:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON B MOSELEY II/Examiner, Art Unit 1642